Name: Council Regulation (EEC) No 285/81 of 20 January 1981 amending Regulation (EEC) No 1655/76 extending the transitional arrangements for the import of New Zealand butter into the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 32/2 Official Journal of the European Communities 4. 2 . 81 COUNCIL REGULATION (EEC) No 285/81 of 20 January 1981 amending Regulation (EEC) No 1655/76 extending the transitional arrangements for the import of New Zealand butter into the United Kingdom THE COUNCIL OF THE EUROPEAN COMMUNITIES, the month of January 1981 at 7 920 tonnes ; whereas, because no decision on future imports will have been taken during the month of January 1981 , it is justified to extend the possibility of importing New Zealand butter into the United Kingdom on special terms for a limited period until 10 February 1981 , HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to the 1972 Act of Accession , and in particular Article 5 (2) of Protocol 18 , Having regard to the proposal from the Commission, Whereas, further to Protocol 18 , Council Regulation (EEC) No 1655/76 of 29 June 1976 extending the transitional arrangements for the import of New Zealand butter into the United Kingdom (*) autho ­ rized the United Kingdom, as a transitional measure, to import certain quantities of New Zealand butter on special terms from 1978 to 1980 ; whereas in the interval, while awaiting a Council decision on the Commission's proposal regarding new measures for importing New Zealand butter into the Community, it was appropriate not to cease application of Regula ­ tion (EEC) No 1655/76 on 31 December 1980 ; Whereas, to this end, Council Regulation (EEC) No 3457/80 (2) fixed a quantity limit for imports during Article 1 (2) of Regulation (EEC) No 1655/76 shall be completed by the addition of the following sub ­ paragraph : 'The quantity limit shall be fixed at 2 640 tonnes for the period between 1 and 10 February 1981 .' Article 2 This Regulation shall enter into force on 1 February 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 January 1981 . For the Council The President Ch . A. van der KLAAUW (!) OJ No L 185, 9 . 7 . 1976, p. 1 . (2) OJ No L 360, 31 . 12. 1980, p. 19.